Citation Nr: 0304501	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-34 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1983.  

This case initially came to the Board (Board of Veterans' 
Appeals) on appeal from an October 1996 rating decision of 
the RO.  

In the course of his appeal, the veteran was afforded a 
hearing before a Hearing Officer at the RO in March 1998.  

The case was remanded by the Board to the RO for additional 
development of the record in September 1999.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's currently demonstrated low back disability 
is shown as likely as not be the result of strain-type trauma 
suffered while on active duty.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back disability is due an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that 
the veteran was treated for low back pain in June 1980.  The 
examiner found mild spasm of the paraspinal muscles, assessed 
lumbosacral strain, and prescribed Parafon Forte, moist heat, 
a firm bed and light duty.  The veteran was medically 
followed in June and July, 1980, for the condition.  

The veteran was again treated in service in June 1982 for low 
back muscle strain, reportedly with pain following playing 
football and lifting heavy objects.  A resolving muscle 
strain was assessed.  

The veteran's service separation examination in November 1983 
was negative for a low back condition.  

The veteran reported having had additional treatment for low 
back complaints from approximately 1984 to 1989; however, 
these records are no longer available, because they were 
destroyed.  

There are lay statements from the veteran's parents, dated in 
November 1997, reporting that the veteran had consistent back 
complaints subsequent to service.  

A September 1996 VA computerized tomography (CT) scan of the 
lumbar spine revealed a congenitally narrow canal with 
bulging disc and excessive epidural fat posteriorly causing 
spinal stenosis from L2-L3, L4-L5, and L5-S1, with no 
evidence of herniated nucleus pulposus.  

The veteran underwent a VA examination in September 1996 when 
his history of having a back problem due to physical labor in 
1980, with therapy in 1980 and 1981 in service and no back 
injury since that time.  

The veteran described a history of intermittent low back 
pain, with difficulty in forward bending and lifting more 
than 22 to 30 pounds.  The veteran had limited range of 
motion with mild pain in the low back at the end of motion.  
The veteran's congenital narrowing of the lumbosacral canal, 
as shown on CT scan, was noted.  

Also noted were recent essentially normal x-ray studies of 
the lumbosacral spine.  There were no findings suggestive of 
radiculopathy.  The examiner diagnosed mild spasm of the 
paralumbar muscles.  The examiner concluded that the veteran 
had had chronic low back pain since 1980.  

The VA outpatient treatment records dated in 1996 and 1997 
show treatment for assessed lumbar strain or chronic low back 
pain.  In an April 1997 treatment, the examiner's impression 
was that of a ruptured disk and a congenitally narrow spine.  

In a November 1997 treatment, the veteran complained of 
having occasional radiculopathy down the left leg.  At 
several treatments the veteran reported low back pain since 
injury in service.  

The veteran was afforded another VA examination in November 
2002 when the examiner concluded, after reviewing the 
veteran's claims folder, oral history, examination reports, 
and performing a physical examination, that the veteran 
carried current diagnoses of:  (1) chronic low back pain, 
lumbar strain "service-connected in 1980, also in 1982;" 
(2) mild osteoarthritis of the lumbosacral spine; and (3) 
congenital spinal stenosis L2 to S1.  

The VA examiner expanded on his diagnoses, and opined that 
the veteran's current back condition was due both to 
congenital spinal stenosis, L2 to S1 and to mild recurrent 
stress.  He also noted that there was no essential trauma or 
positive back findings in service or back trauma subsequent 
to service and that the present examination revealed a 
chronic low back pain syndrome, mechanical type, and mild 
osteoarthritis.  


II.  Anaylsis 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
again remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  

In this regard, the Board notes that by virtue of the 
Statement of the Case, Supplemental Statements of the Case, 
and also the Board's September 1999 Remand, the veteran and 
his representative have been advised of the law and 
regulations governing his claim, and has been given notice of 
the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has specifically notified the RO that certain records are not 
available because they have been destroyed due to the passage 
of time.  

However, the veteran was afforded a recent VA examination in 
connection with his claim, in order to address the issue of 
whether a low back condition was due to his active service.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, in light of the favorable action taken 
hereinbelow, adjudication of this appeal, without another 
remand to the RO for specific consideration of the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, a the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran assertions that he has experience ongoing, 
recurrent low back pain since suffering low back strain in 
the 1980's are supported by thee service medical records 
showing treatment for a recurrent strain injury in service 
and lay statements received from his parents.  

Both the September 1996 VA medical examiner and the examiner 
in November 2002 have found the veteran to suffer from 
chronic low back pain since service.  Further, the November 
2002 VA examiner further opined that the current low back 
condition could have been due to injury in service.  

As the veteran is shown to have current low back disability 
that as likely as not is due an injury in service, the 
evidence is found to be in relative equipoise in this case.  
By extending the benefit of the doubt to the veteran, service 
connection for the low back disability is warranted.  38 
C.F.R. § 3.303(d); Godfrey, 7 Vet. App. at 398 (1995).  



ORDER

Service connection for the low back disability is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

